        Exhibit B
        Documents filed in
        State Court Action




Case 4:20-cv-00916-HFS Document 1-2 Filed 11/16/20 Page 1 of 29
                                                                                             Electronically Filed - Jackson - Kansas City - October 07, 2020 - 11:30 AM
                                                                        2016-CV20901

            IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                             AT KANSAS CITY

BELINDA JOHNSON,                          )
                                          )
       Plaintiff,                         )
                                          )
v.                                        )     Case No.: _____________
                                          )     JURY TRIAL DEMANDED
HUMANA INSURANCE CO.                      )
Serve:                                    )
Missouri Department of Insurance          )
Chlora Lindley-Myers, Director            )
Harry S. Truman State Office Bldg.        )
301 W. High Street, Room 530              )
Jefferson City, Missouri 65101            )
                                          )
       Defendant.                         )
___________________________________________________________________________

                                      Action Code TJ

    PETITION FOR RACE DISCRIMINATION, HARASSMENT (INCLUDING A
   HOSTILE WORK ENVIRONMENT) & RETALIATION IN VIOLATION OF THE
                    MISSOURI HUMAN RIGHTS ACT

       COMES NOW Plaintiff, Belinda Johnson (“Ms. Johnson” or “Plaintiff”), and for her

cause of action against Humana Insurance Company, states as follows:

                                         PARTIES

       1.     Belinda Johnson resides at 313 Dreamweaver Ave., Lee’s Summit, Missouri. She

is a current employee of Humana Insurance Company.

       2.     Humana Insurance Company (“Humana”) is a foreign health insurance company.

       3.     Humana is an employer within the meaning of the Missouri Human Rights Act

(“MHRA”) because it employs six or more individuals in Missouri.




        Case 4:20-cv-00916-HFS Document 1-2 Filed 11/16/20 Page 2 of 29
                                                                                                   Electronically Filed - Jackson - Kansas City - October 07, 2020 - 11:30 AM
                                 JURISDICTION & VENUE

        4.     Ms. Johnson brought this action against Defendant pursuant to the MHRA for the

discriminatory, harassing, and retaliatory behavior of Defendant’s managers regarding their

treatment of her based on her race, her complaints of discrimination in the workplace, and their

failure to properly document, investigate, and correct the unlawful conduct complained of.

        5.     On or about January 22, 2020, Ms. Johnson filed a Charge of Discrimination

(“Charge”) with the Equal Employment Opportunity Commission (“EEOC”) and the Missouri

Commission on Human Rights (“MCHR”) based on her claims of race discrimination, harassment

(including a hostile work environment), and retaliation. (A copy of the MCHR Charge is attached

as Ex. A).

        6.     The matter was assigned MCHR Charge No. FE-1/20-31557.

        7.     On or about July 21, 2020, the MCHR issued Ms. Johnson a Right to Sue Notice

(“RTS”). (A copy of the MCHR RTS is attached as Ex. B).

        8.     Plaintiff’s Petition is filed within ninety days of the issuance of the MCHR RTS

and within two years of the discrimination complained of.

        9.     Plaintiff has exhausted her administrative remedies against Defendant regarding

her claims of race discrimination, harassment (including a hostile work environment), and

retaliation.

                                GENERAL ALLEGATIONS

        10.    In or about August 2018, Ms. Johnson was hired by Humana.

        11.    In March 2019, Ms. Johnson moved to an Educator position in the Medicare Risk

Adjustment department.




                                               2

         Case 4:20-cv-00916-HFS Document 1-2 Filed 11/16/20 Page 3 of 29
                                                                                                      Electronically Filed - Jackson - Kansas City - October 07, 2020 - 11:30 AM
       12.      Ms. Johnson was the only African-American in the Medicare Risk Adjustment

department.

       13.      In Ms. Johnson’s role as an Educator, she presented educational sessions on chronic

pain management to providers, in addition to assisting providers with documentation.

       14.      On or about September 6, 2019, Ms. Johnson was scheduled to participate in a

remote meeting.

       15.      Milack Talia, the Caucasian Medicare Risk Adjustment Manager, was the presenter

for the meeting and sent a “motivational” video to the participants prior to the meeting.

       16.      Ms. Johnson viewed the “motivational” video prior to the meeting and was shocked

and mortified by the content.

       17.      The “motivational” video used the slur “nigger” multiple times and mentioned the

Ku Klux Klan.

       18.      The content of the video was completely inappropriate and not motivational.

       19.      During the remote meeting, Mr. Talia stated that the video was “great.”

       20.      Ms. Johnson told Mr. Talia that she was offended by the content and did not find

the video motivational.

       21.      Mr. Talia responded to Ms. Johnson that people should have thicker skin.

       22.      Mr. Talia also made an inaccurate statement that Martin Luther King and Malcolm

X were “born of the struggle and overcame it.”

       23.      Ms. Johnson was perplexed by Mr. Talia’s statement because Dr. King and

Malcolm X were both murdered.

       24.      On September 9, 2019, Ms. Johnson complained to Ms. Castleberry, her direct

supervisor, about the racist video.



                                                 3

        Case 4:20-cv-00916-HFS Document 1-2 Filed 11/16/20 Page 4 of 29
                                                                                                          Electronically Filed - Jackson - Kansas City - October 07, 2020 - 11:30 AM
        25.       Ms. Castleberry defended the racist video by stating that it is 2019 and you hear the

N-word on radio and in public.

        26.       Ms. Johnson told Ms. Castleberry that the N-word should not be used given the

pain behind it.

        27.       Ms. Johnson became emotional and cried.

        28.       Ms. Castleberry became apologetic and agreed that the racist video was

inappropriate and divisive.

        29.       Ms. Johnson asked Ms. Castleberry to investigate her complaint.

        30.       Ms. Johnson discussed the incident with Ms. Castleberry thereafter, but as far as

she could tell no investigation was done.

        31.       In October 2019, Ms. Johnson received an “employee appreciation” gift from Mr.

Talia’s office.

        32.       The gift message said, “Thanks for being a part of our 3-ring circus.”

        33.       The gift was a box of Barnum’s Animal Crackers, which are in the shapes of various

animals, including a gorilla.

        34.       Ms. Johnson was offended by the purported gift given the racist comparisons

between African-Americans and monkeys.

        35.       On October 28, 2019, Ms. Johnson called Humana’s Ethics Hotline and complained

about the racially hostile work environment.

        36.       In Ms. Johnson’s hotline complaint, she mentioned the racist video and Mr. Talia’s

inappropriate comments about it.

        37.       No one from HR contacted Ms. Johnson in response to her hotline complaint.




                                                    4

         Case 4:20-cv-00916-HFS Document 1-2 Filed 11/16/20 Page 5 of 29
                                                                                                    Electronically Filed - Jackson - Kansas City - October 07, 2020 - 11:30 AM
       38.     On November 6-7, 2019, Ms. Johnson attended a corporate meeting in Overland

Park, Kansas, that was facilitated by Mr. Talia.

       39.     This was the first time Ms. Johnson had met Mr. Talia in person.

       40.     During one part of the meeting, Mr. Talia purposefully took Ms. Johnson’s chair.

       41.     During another part of the meeting, Mr. Talia sat near Ms. Johnson and used vulgar

language in her presence as though he was trying to intimidate her.

       42.     During the corporate volunteering portion of the meeting, one of Mr. Talia’s

Caucasian reports from records retrieval motioned her hands like a whip and made whipping

sounds towards Ms. Johnson.

       43.     In response, Ms. Johnson shook her head and said, “Please don’t do that.”

       44.     Mr. Talia’s use of a racist video in the workplace clearly sent a message to

employees that racist behavior is permissible.

       45.     On or about December 18, 2019, Ms. Johnson completed the employee section of

her performance review.

       46.     Prior to December 30, 2019, Ms. Castleberry completed her portion of Ms.

Johnson’s performance review.

       47.     Ms. Johnson’s performance review required Mr. Talia’s approval.

       48.     On January 3, 2020, Ms. Johnson was contacted by Stacy Beasley, HR, regarding

her October hotline complaint.

       49.     Mr. Beasley, who is African-American, agreed with Ms. Johnson that the video Mr.

Talia used in his presentation was inappropriate and asked for a copy.

       50.     Mr. Beasley also stated that he was disappointed that other managers who

participated in the meeting did not report the incident.



                                                   5

        Case 4:20-cv-00916-HFS Document 1-2 Filed 11/16/20 Page 6 of 29
                                                                                                         Electronically Filed - Jackson - Kansas City - October 07, 2020 - 11:30 AM
        51.    Mr. Beasley told Ms. Johnson that he would investigate her complaint the following

week.

        52.    On January 6, 2020 (the same day Mr. Beasley was supposed to start his

investigation), Ms. Johnson participated in a conference call led by Mr. Talia.

        53.    During the conference call, Mr. Talia called Ms. Johnson’s name two times for roll

call.

        54.    Ms. Johnson responded each time Mr. Talia called her name, as did Ms.

Castleberry.

        55.    Ms. Johnson could not understand why Mr. Talia called her name twice since all of

the participants are identified on the roster and he did not do this to any of the other participants.

        56.    During the conference call, Mr. Talia stated that he wanted to change the way

Humana does performance reviews.

        57.    Mr. Talia announced that performance reviews should not be based on performance

alone and “trust” will be another factor considered.

        58.    Mr. Talia also stated that employees would be graded on categories of trust ranging

from high, medium and low.

        59.    Mr. Talia also stated that merit increases and bonuses would be based on trust and

performance.

        60.    Mr. Talia told the conference call participants that he would take high trust over

high performance.

        61.    Mr. Talia also stated, “Low trust is toxic to our team” and he would personally

show the door to anyone who is toxic with low trust.




                                                  6

         Case 4:20-cv-00916-HFS Document 1-2 Filed 11/16/20 Page 7 of 29
                                                                                                        Electronically Filed - Jackson - Kansas City - October 07, 2020 - 11:30 AM
        62.     Ms. Johnson felt intimidated by Mr. Talia’s statements during the conference call

and believed her job was in jeopardy based on her complaints of race discrimination.

        63.     During the first quarter of 2020, Ms. Johnson was placed on a performance

improvement plan which requires her to achieve a 95% threshold on her work or face discipline.

        64.     Ms. Johnson is subjected to random audits that are not fairly distributed.

        65.     On or about April 13, 2020, Ms. Castleberry asked Ms. Johnson if she was still

interested in her role and still wanted to do her job.

        66.     Ms. Johnson told Ms. Castleberry that she was passionate about her work as an

Educator.

        67.     During this same time frame, Ms. Johnson’s brother died, her father was in hospice

due to cancer, and Ms. Johnson was injured in an automobile accident for which Ms. Johnson

sought medical treatment.

        68.     Ms. Castleberry scrutinized Ms. Johnson’s use of flex time and personal time off

when Ms. Johnson attended to her father or sought medical care for herself.

        69.     Ms. Johnson has to schedule appointments for later in the day and has sometimes

missed treatment all together because she is too afraid to miss work out of fear of being terminated.

        70.     Others who reported to Ms. Castleberry freely used flex time without consequence.

In fact, some of these individuals worked in the evenings.

        71.     Ms. Castleberry told Ms. Johnson that she was not allowed to use flex time and that

she had the right to remove it.

         COUNT I – RACE DISCRIMINATION & HARASSMENT (INCLUDING
                      A HOSTILE WORK ENVIRONMENT)

        72.     Plaintiff reasserts and re-alleges the allegations set forth in paragraphs 1 through

71 as if fully set forth herein.

                                                  7

         Case 4:20-cv-00916-HFS Document 1-2 Filed 11/16/20 Page 8 of 29
                                                                                                       Electronically Filed - Jackson - Kansas City - October 07, 2020 - 11:30 AM
        73.     The acts described above constitute a racially hostile work environment in violation

of the MHRA.

        74.     Ms. Johnson is in a protected group based on her race.

        75.     Ms. Johnson was subjected to unwelcome racial discrimination and harassment in

the following respects: she was sent a racist video from her manager that used the word “nigger”

multiple times and mentioned the Ku Klux Claim; her manager commented that the racist video

was “great;” when Ms. Johnson complained about the racist video to her supervisor she was told

that it was 2019 and the N-word was on the radio and in public; Ms. Johnson was sent a box of

animal cookies (including a gorillas) with a message that said, “Welcome to our 3-ring circus;”

Ms. Johnson’s manager took her chair during a conference, purposefully sat near her and used

vulgar language so as to intimidate her; one of the manager’s direct reports motioned her hands

like a whip towards Ms. Johnson and made whipping sounds; and after Ms. Johnson made a hotline

complaint and complained to HR about her manager, her manager stated that “high trust” was

more important over high performance and he would personally show the door to anyone who was

is toxic with low trust.

        76.     The conduct cited above was severe and pervasive and affected the terms,

conditions, and privileges of Ms. Johnson’s employment with Humana. Ms. Johnson and any

reasonable person in her position would reasonably view it as such.

        77.     The conducted cited above was adverse and damaging and caused Ms. Johnson

emotional upset. She was frequently stressed out, lost sleep, could not focus at work, and was

constantly fearful of what else might happen to her at work, including termination based on Mr.

Talia’s statement about “trust.”




                                                 8

         Case 4:20-cv-00916-HFS Document 1-2 Filed 11/16/20 Page 9 of 29
                                                                                                       Electronically Filed - Jackson - Kansas City - October 07, 2020 - 11:30 AM
        78.     Defendant’s act of creating a racially hostile work environment and failing to

correct the racially hostile work environment Ms. Johnson complained of constitutes malice or a

reckless indifference to Ms. Johnson’s protected rights.

        WHEREFORE, Plaintiff prays for judgment against Defendant on Count I of her Petition,

for a finding that she has been subjected to unlawful race discrimination and harassment (including

a hostile work environment) prohibited by the MHRA; for an award of back pay, including lost

commissions and other benefits; for an award of front pay; for interest; for an award of

compensatory and punitive damages; for her costs expended; for her reasonable attorneys’ and

expert fees and expenses, and for such other and further relief the Court deems just and proper.

                                   COUNT II – RETALIATION

        79.     Plaintiff reasserts and re-alleges the allegations set forth in paragraphs 1 through

78 as if fully set forth herein.

        80.     The acts described above constitute retaliation in violation of the MHRA.

        81.     Ms. Johnson engaged in protected opposition to discrimination when she

complained internally to managers and complained externally of the racially hostile work

environment described above.

        82.     After Ms. Johnson complained internally and externally, she was placed on a

performance improvement plan which required her to achieve a 95% threshold or face discipline;

she was subjected to random audits concerning the performance improvement plan; she was

scrutinized for using flex time that others in her department used; and she was told that she could

not use flex time so that she could attend to her father and seek medical care.

        83.     Defendant failed to conduct a proper investigation into Ms. Johnson’s complaints

of a race discrimination, including a racially hostile work environment.



                                                  9

        Case 4:20-cv-00916-HFS Document 1-2 Filed 11/16/20 Page 10 of 29
                                                                                                        Electronically Filed - Jackson - Kansas City - October 07, 2020 - 11:30 AM
       84.     Ms. Johnson’s internal and external complaints were the motivating factor behind

the adverse employment actions described above.

       85.     A casual connection exists between Ms. Johnson’s internal and external complaints

of race discrimination and the adverse employment actions that followed.

       86.     The conducted cited above was adverse and damaging and caused Ms. Johnson

emotional upset. She was frequently stressed out, lost sleep, could not focus at work, and was

constantly fearful of what else might happen to her at work, including termination based on Mr.

Talia’s statement about “trust.”

       87.     Defendant’s act of retaliating against Ms. Johnson and failing to correct the racially

hostile work environment Ms. Johnson complained of constitutes malice or a reckless indifference

to Ms. Johnson’s protected rights.

       WHEREFORE, Plaintiff prays for judgment against Defendant on Count II of her

Petition, for a finding that she has been subjected to unlawful retaliation prohibited by the MHRA;

for an award of back pay, including lost commissions and other benefits; for an award of front pay;

for interest; for an award of compensatory and punitive damages; for her costs expended; for her

reasonable attorneys’ and expert fees and expenses, and for such other and further relief the Court

deems just and proper.

                                         JURY DEMAND

       Plaintiff hereby requests a trial by jury on all issues triable by jury.

                                               Respectfully submitted,

                                               WILLIAMS DIRKS DAMERON LLC

                                               /s/ Michael A. Williams
                                               Michael A. Williams MO Bar 47538
                                               1100 Main Street, Suite 2600
                                               Kansas City, MO 64105

                                                  10

        Case 4:20-cv-00916-HFS Document 1-2 Filed 11/16/20 Page 11 of 29
                                                                                                          Electronically Filed - Jackson - Kansas City - October 07, 2020 - 11:30 AM
                                               mwilliams@williamsdirks.com
                                               (o) 816-945-7110
                                               (f) 816-945-7118

                                               Attorney for Plaintiff




                                 CERTIFICATE OF SERVICE

        I hereby certify that on this 7th day of October, 2020, the foregoing was filed via the Court’s
electronic filing system which will send notice to all counsel of record.

                                                       /s/ Michael A. Williams
                                                       Michael A. Williams




                                                  11

        Case 4:20-cv-00916-HFS Document 1-2 Filed 11/16/20 Page 12 of 29
                                                                      Electronically Filed - Jackson - Kansas City - October 07, 2020 - 11:30 AM
                                                       2016-CV20901




                       Exhibit A




Case 4:20-cv-00916-HFS Document 1-2 Filed 11/16/20 Page 13 of 29
Electronically Filed - Jackson - Kansas City - October 07, 2020 - 11:30 AM




                                                                             Case 4:20-cv-00916-HFS Document 1-2 Filed 11/16/20 Page 14 of 29
Electronically Filed - Jackson - Kansas City - October 07, 2020 - 11:30 AM




                                                                             Case 4:20-cv-00916-HFS Document 1-2 Filed 11/16/20 Page 15 of 29
Electronically Filed - Jackson - Kansas City - October 07, 2020 - 11:30 AM




                                                                             Case 4:20-cv-00916-HFS Document 1-2 Filed 11/16/20 Page 16 of 29
                                                                      Electronically Filed - Jackson - Kansas City - October 07, 2020 - 11:30 AM
                                                       2016-CV20901




                       Exhibit B




Case 4:20-cv-00916-HFS Document 1-2 Filed 11/16/20 Page 17 of 29
                                                                                                                                                                                                                 Electronically Filed - Jackson - Kansas City - October 07, 2020 - 11:30 AM
                                    MISSOURI DEPARTMENT OF LABOR AND INDUSTRIAL RELATIONS
                                      MISSOURI COMMISSION ON HUMAN RIGHTS

  MICHAEL L. PARSON                                ANNA S. HUI                                             MARTHA STAGGS                             ALISA WARREN, PH.D.




                                                                                                                                                                                                 FE-1/20-31557
      GOVERNOR                                 DEPARTMENT DIRECTOR                                        COMMISSION CHAIR                           EXECUTIVE DIRECTOR




                                                                                                                                                                              Administrative Use/Records
Belinda Johnson
313 NE Dreamweaver Ave.
Lee's Summit, MO 64086




            Missouri
RE:       Johnson vs. Humana Insurance Co.
          FE-1/20-31557 563-2020-00982

The Missouri Commission on Human Rights (MCHR) is terminating its proceedings and issuing this
notice of your right to sue under the Missouri Human Rights Act because you have requested a notice




          Commission on
of your right to sue.

This letter indicates your right to bring a civil action within 90 days of this notice against the
respondent(s) named in the complaint. Such an action may be brought in any circuit court in any
county in which the unlawful discriminatory practice is alleged to have occurred but it must be brought
no later than two years after the alleged cause occurred or its reasonable discovery. Upon issuance




          Human Rights
of this notice, the MCHR is terminating all proceedings relating to the complaint. No person may file
or reinstate a complaint with the MCHR after the issuance of a notice of right to sue relating to the
same practice or act. You are hereby notified of your right to sue the Respondent(s) named in your
complaint in state circuit court. THIS MUST BE DONE WITHIN 90 DAYS OF THE DATE OF THIS
NOTICE OR YOUR RIGHT TO SUE IS LOST.

You are also notified that the Executive Director is hereby administratively closing this case and
terminating all MCHR proceedings relating to it. This notice of right to sue has no effect on the suit-
filing period for any federal claims. This notice of right to sue is being issued as required by Section
213.111.1, RSMo, because it has been over 180 days after the filing of this complaint and MCHR
has not completed its administrative processing.

Respectfully,




Alisa Warren Ph.D.                                                                                          July 21, 2020
Executive Director                                                                                          Date

Humana Insurance Co.                                                                                       Michael A. Williams
500 W. Main St.                                                                                            Williams Dirks Dameron
Louisville, KY 40202                                                                                       1100 Main Street, Suite 2600
                                                                                                           Kansas City, MO 64195
                                                                                                           Via email


                                                                                                                                                     
        JEFFERSON CITY OFFICE                        ST. LOUIS OFFICE                          KANSAS CITY OFFICE                              SIKESTON OFFICE
  3315 WEST TRUMAN BLVD., SUITE 212           111 N. 7TH STREET, SUITE 903                        P.O. BOX 1129                         106 ARTHUR STREET, SUITE D
            P.O. BOX 1129                       ST. LOUIS, MO 63101-2100                  JEFFERSON CITY, 65102-1129                      SIKESTON, MO 63801-5454
   JEFFERSON CITY, MO 65102-1129                  PHONE: 314-340-7590                          FAX: 816-889-3582                              FAX: 573-472-5321
         PHONE: 573-751-3325                        FAX: 314-340-7238
          FAX: 573-751-2905
    Missouri Commission on Human Rights is an equal opportunity employer/program. Auxiliary aides and services are available upon request to individuals with disabilities.
                                                     TDD/TTY: 1-800-735-2966 (TDD) Relay Missouri: 711
                                               www.labor.mo.gov/mohumanrights
                     Case 4:20-cv-00916-HFS Document 1-2 Filed 11/16/20 Page 18 of 29    E-Mail: mchr@labor.mo.gov
                                                                                                                                                                                                                Electronically Filed - Jackson - Kansas City - October 07, 2020 - 11:30 AM
                                 MISSOURI DEPARTMENT OF LABOR AND INDUSTRIAL RELATIONS
                           MISSOURI COMMISSION ON HUMAN RIGHTS
MICHAEL L. PARSON                              ANNA S. HUI                                             MARTHA STAGGS                                  ALISA WARREN, PH.D.
    GOVERNOR                               DEPARTMENT DIRECTOR                                        COMMISSION CHAIR                                EXECUTIVE DIRECTOR




                                                                                                                                                                                                FE-1/20-31557
January 24, 2020




                                                                                                                                                                             Administrative Use/Records
Belinda Johnson
313 NE Dreamweaver Ave.
Lee's Summit, MO 64086




            Missouri
RE: Johnson vs. Humana Insurance Co.
    FE-1/20-31557 563-2020-00982

This is to inform you that when you filed your complaint with the Equal Employment Opportunity
Commission (EEOC) it was also filed with the Missouri Commission on Human Rights (MCHR).




          Commission on
This complaint will be investigated by the EEOC. You are encouraged to cooperate fully in
the investigation. An investigator from that agency will be in contact with you.

The Missouri Human Rights Act provides that you may request a right to sue letter. Such a letter
would allow you to file suit in state court against the Respondent named in your complaint using your




          Human Rights
own resources. MCHR closes its case when it issues a right to sue letter.

If MCHR adopts EEOC’s finding and closes your complaint, then you will not be able to get a right to
sue letter from MCHR. If you want a right to sue letter, then you may request one in writing at any
time. If you have requested a right to sue letter and MCHR has not completed its administrative
processing of your complaint after it has been on file for over 180 days, then MCHR will issue your
right to sue letter.

Respectfully,



Terry Old
Information Support Coordinator
Missouri Commission on Human Rights - Kansas City
Terry.Old@Labor.Mo.Gov




3315 WEST TRUMAN BLVD., SUITE 212               111 N. 7TH STREET, SUITE 903                   1410 GENESSEE, SUITE 260                     106 ARTHUR STREET, SUITE D
         P.O. BOX 1129                           ST. LOUIS, MO 63101-2100                     KANSAS CITY, MO 64102-1047                     SIKESTON, MO 63801-5454
 JEFFERSON CITY, MO 65102-1129                     PHONE: 314-340-7590                            FAX: 816-889-3582                              FAX: 573-472-5321
      PHONE: 573-751-3325                            FAX: 314-340-7238
       FAX: 573-751-2905

   Missouri Commission on Human Rights is an equal opportunity employer/program. Auxiliary aides and services are available upon request to individuals with disabilities.
                                                    TDD/TTY: 1-800-735-2966 (TDD) Relay Missouri: 711
                                              www.labor.mo.gov/mohumanrights
                    Case 4:20-cv-00916-HFS Document 1-2 Filed 11/16/20 Page 19 of 29    E-Mail: mchr@labor.mo.gov
Electronically Filed - Jackson - Kansas City - October 07, 2020 - 11:30 AM




                                                                             Case 4:20-cv-00916-HFS Document 1-2 Filed 11/16/20 Page 20 of 29
Electronically Filed - Jackson - Kansas City - October 07, 2020 - 11:30 AM




                                                                             Case 4:20-cv-00916-HFS Document 1-2 Filed 11/16/20 Page 21 of 29
Electronically Filed - Jackson - Kansas City - October 07, 2020 - 11:30 AM




                                                                             Case 4:20-cv-00916-HFS Document 1-2 Filed 11/16/20 Page 22 of 29
                                                                                                Electronically Filed - Jackson - Kansas City - October 07, 2020 - 11:30 AM
From:           Katie Graham
To:             Old, Terry
Subject:        Johnson v. Humana Insurance Company
Date:           Thursday, June 11, 2020 3:03:37 PM
Attachments:    20-06-11 MCHR RTS Request Form - B. Johnson.pdf
                20-06-11 Ltr. to MCHR requesting RTS (Final).pdf


Hi Terry,

Attached is a letter from Michael Williams requesting the Right to Sue letters for his client
Belinda Johnson. Please let me know if you have any questions or need any additional
information. Thank you.

--
Katie Graham
Client Manager/Paralegal
Williams Dirks Dameron LLC
1100 Main Street, Suite 2600
Kansas City, Missouri 64105
(p) 816-945-7110 ext. 7
(f) 816-945-7118




       Case 4:20-cv-00916-HFS Document 1-2 Filed 11/16/20 Page 23 of 29
                                                                                                        Electronically Filed - Jackson - Kansas City - October 07, 2020 - 11:30 AM
                                         June 11, 2020

SENT VIA EMAIL: terry.old@labor.mo.gov

Terry Old
Missouri Commission on Human Rights
Terry.old@labor.mo.gov

       RE:      Johnson v. Humana
                EEOC# 563-2020-00982

Dear Mr. Old:

       I represent Belinda Johnson who has filed a Charge of Discrimination against Humana
Insurance Company. Please consider this correspondence my request for her Right-To-Sue letter.

        In addition, I am requesting a copy of the investigation file as soon as possible. I am happy
to pay any costs associated with the request. Thank you.


                                       Very truly yours,




                                       Michael A. Williams
                                       mwilliams@williamsdirks.com


MAW/kg
Enclosure




        Case 4:20-cv-00916-HFS Document 1-2 Filed 11/16/20 Page 24 of 29
                                                                                                                  Electronically Filed - Jackson - Kansas City - October 07, 2020 - 11:30 AM
                          MISSOURI COMMISSION ON HUMAN RIGHTS

                               REQUEST FOR NOTICE OF RIGHT TO SUE




Belinda Johnson
Complainant Name                                                            MCHR #


Humana Insurance Company                                                    563-2020-00982
Respondent(s) Name(s)                                                       EEOC #

If you desire a Right to Sue letter from these agencies, it will be necessary for you to sign your name on both
lines provided below:

The Missouri Human Rights Act provides a procedure for Complainants who want to take their case directly
into state court:

If the commission has not completed its administrative processing and the person aggrieved so requests in
writing, the commission shall issue to the person claiming to be aggrieved a letter indicating their right to
bring a civil action within ninety days of such notice against the respondent(s) named in the complaint. Such
an action may be brought in any circuit court in any county in which the unlawful discriminatory practice is
alleged to have occurred, either before a circuit or associate circuit judge. Upon issuance of this notice, the
commission shall terminate all proceedings relating to the complaint. No person may file or reinstate a
complaint with the commission after the issuance of a notice under this section relating to the same practice
or act. Any action brought in court under this section shall be filed within ninety days from the date of
the commission's notification letter to the individual but no later than two years after the alleged cause
occurred or its reasonable discovery by the alleged injured party. (Emphasis added.)

Title VII of the Civil Rights of 1964 also provides for granting Complainants a private right of action in
federal court.

I wish to administratively close my complaint filed with the Missouri Commission on Human Rights in order
to receive a Right to Sue letter.




                                   Attorney for Complainant
                                                                            June 11, 2020
Signature                                                                   Date


I wish to administratively close my complaint filed with the Equal Employment Opportunity Commission in
order to receive a Right to Sue letter.




                                   Attorney for Complainant
                                                                            June 11, 2020
Signature                                                                   Date
         Case 4:20-cv-00916-HFS Document 1-2 Filed 11/16/20 Page 25 of 29
             IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                              AT KANSAS CITY

BELINDA JOHNSON,

                        PLAINTIFF(S),                            CASE NO. 2016-CV20901
VS.                                                              DIVISION 1

HUMANA INSURANCE CO.,

                        DEFENDANT(S).

       NOTICE OF CASE MANAGEMENT CONFERENCE FOR CIVIL CASE
                        AND ORDER FOR MEDIATION
______________________________________________________________________________

          NOTICE IS HEREBY GIVEN that a Case Management Conference will be held with the
Honorable SANDRA C. MIDKIFF on 08-FEB-2021 in DIVISION 1 at 09:00 AM. All
Applications for Continuance of a Case Management Conference should be filed on or before
Wednesday of the week prior to the case management setting. Applications for Continuance of a
Case Management Conference shall comply with Supreme Court Rule and 16th Cir. R. 34.1.
Continuance of a Case Management Conference will only be granted for good cause shown because
it is the desire of the Court to meet with counsel and parties in all cases within the first 4 months that
a case has been on file. All counsel and parties are directed to check Case.NET on the 16th Judicial
Circuit web site at www.16thcircuit.org after filing an application for continuance to determine
whether or not it has been granted.

        A lead attorney of record must be designated for each party as required by Local Rule 3.5.1.
 A separate pleading designating the lead attorney of record shall be filed by each party as described
in Local Rule 3.5.2. The parties are advised that if they do not file a separate pleading designating
lead counsel, even in situations where there is only one attorney representing the party, JIS will not
be updated by civil records department, and copies of orders will be sent to the address currently
shown in JIS. Civil Records does not update attorney information from answers or other pleadings.
The Designation of Lead Attorney pleading shall contain the name of lead counsel, firm name,
mailing address, phone number, FAX number and E-mail address of the attorney who is lead
counsel.
       At the Case Management Conference, counsel should be prepared to address at least the
following:

        a.      A trial setting;
        b.      Expert Witness Disclosure Cutoff Date;
        c.      A schedule for the orderly preparation of the case for trial;
        d.      Any issues which require input or action by the Court;
        e.      The status of settlement negotiations.



2016-CV20901                    Page 1 of 2                DMSNCMCIV (2/2017)
      Case 4:20-cv-00916-HFS Document 1-2 Filed 11/16/20 Page 26 of 29
                                           MEDIATION
        The parties are ordered to participate in mediation pursuant to Supreme Court Rule 17.
Mediation shall be completed within 10 months after the date the case if filed for complex cases,
and 6 months after the date the case is filed for other circuit cases, unless otherwise ordered by
the Court. Each party shall personally appear at the mediation and participate in the process. In
the event a party does not have the authority to enter into a settlement, then a representative of
the entity that does have actual authority to enter into a settlement on behalf of the party shall
also personally attend the mediations with the party.

        The parties shall confer and select a mutually agreeable person to act as mediator in this
case. If the parties are unable to agree on a mediator the court will appoint a mediator at the
Case Management Conference.

       Each party shall pay their respective pro-rata cost of the mediation directly to the
mediator.

                                  POLICIES/PROCEDURES
       Please refer to the Court’s web page www.16thcircuit.org for division policies and
procedural information listed by each judge.


                                              /S/ SANDRA C. MIDKIFF
                                              SANDRA C. MIDKIFF, Circuit Judge


                                       Certificate of Service

         This is to certify that a copy of the foregoing was mailed postage pre-paid or hand
delivered to the plaintiff with the delivery of the file-stamped copy of the petition. It is further
certified that a copy of the foregoing will be served with the summons on each defendant named
in this action.

Attorney for Plaintiff(s):
MICHAEL A WILLIAMS, SUITE 2600, 1100 MAIN STREET, KANSAS CITY, MO 64105

Defendant(s):
HUMANA INSURANCE CO.

Dated: 14-OCT-2020                                              MARY A. MARQUEZ
                                                                Court Administrator




2016-CV20901                    Page 2 of 2                DMSNCMCIV (2/2017)
      Case 4:20-cv-00916-HFS Document 1-2 Filed 11/16/20 Page 27 of 29
              IN THE 16TH JUDICIAL CIRCUIT COURT, JACKSON COUNTY, MISSOURI

 Judge or Division:                                                 Case Number: 2016-CV20901
 SANDRA C. MIDKIFF
 Plaintiff/Petitioner:                                              Plaintiff’s/Petitioner’s Attorney/Address
 BELINDA JOHNSON                                                    MICHAEL A WILLIAMS
                                                                    SUITE 2600
                                                                    1100 MAIN STREET
                                                              vs.   KANSAS CITY, MO 64105
 Defendant/Respondent:                                              Court Address:
 HUMANA INSURANCE CO.                                               415 E 12th
 Nature of Suit:                                                    KANSAS CITY, MO 64106
 CC Employmnt Discrmntn 213.111                                                                                                       (Date File Stamp)

                                                              Summons in Civil Case
      The State of Missouri to: HUMANA INSURANCE CO.
                                      Alias:
  MISSOURI DEPT, OF INSURANCE
  DIRECTOR CHLORA LINDLEY-MEYERS
  301 W HIGH STREET ROOM 530
  JEFFERSON CITY, MO 65101
         COURT SEAL OF                       You are summoned to appear before this court and to file your pleading to the petition, a copy of
                                       which is attached, and to serve a copy of your pleading upon the attorney for Plaintiff/Petitioner at the
                                       above address all within 30 days after receiving this summons, exclusive of the day of service. If you fail to
                                       file your pleading, judgment by default may be taken against you for the relief demanded in the petition.
                                                    14-OCT-2020                                _________________________________________
                                                        Date                                                    Clerk
        JACKSON COUNTY                 Further Information:

                                                                Sheriff’s or Server’s Return
      Note to serving officer: Summons should be returned to the court within thirty days after the date of issue.
      I certify that I have served the above summons by: (check one)
          delivering a copy of the summons and a copy of the petition to the Defendant/Respondent.
          leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the Defendant/Respondent with
            _____________________________________________a person of the Defendant’s/Respondent’s family over the age of 15 years who
            permanently resides with the Defendant/Respondent.
          (for service on a corporation) delivering a copy of the summons and a copy of the petition to
          ______________________________________________________ (name) _____________________________________________(title).
         other __________________________________________________________________________________________________________.
    Served at _______________________________________________________________________________________________________________ (address)
    in _______________________________ (County/City of St. Louis), MO, on ________________________ (date) at ____________________ (time).
      ____________________________________________                                      _____________________________________________
                     Printed Name of Sheriff or Server                                                    Signature of Sheriff or Server
                                    Must be sworn before a notary public if not served by an authorized officer:
                                    Subscribed and sworn to before me on _____________________________________ (date).
            (Seal)
                                    My commission expires: __________________________              _____________________________________________
                                                                              Date                                     Notary Public
      Sheriff’s Fees
      Summons                      $
      Non Est                      $
      Sheriff’s Deputy Salary
      Supplemental Surcharge       $    10.00
      Mileage                      $                    (______ miles @ $.______ per mile)
      Total                        $
      A copy of the summons and a copy of the petition must be served on each Defendant/Respondent. For methods of service on all classes of
      suits, see Supreme Court Rule 54.




OSCA (7/2018) SM30 (JAKSMCC) For Court Use Only: Document Id # 20-SMCC-9273 1 of 1Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                      Case 4:20-cv-00916-HFS Document 1-2 Filed 11/16/20                                  Page 28 of 29
                                                                                                   54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
                   SUMMONS/GARNISHMENT SERVICE PACKETS
                         ATTORNEY INFORMATION



Under the Missouri e-filing system now utilized by the 16th Judicial Circuit Court, once a case has been
accepted for filing, a clerk prepares the necessary documents for service. The summons/garnishment is
sent to the attorney by an e-mail containing a link so that the filer may print and deliver the
summons/garnishment, pleadings and any other necessary documents to the person designated to serve
the documents.

Pursuant to State statutes, Supreme Court Rules and Local Court Rules, attorneys are required to print,
attach and serve specific documents with certain types of Petitions and other filings.

Please refer to the Court’s website for instructions on how to assemble the service packets at:

16thcircuit.org → Electronic Filing Information → Required Documents for Service – eFiled cases →
Summons/Garnishment Service Packet Information.

Please review this information periodically, as revisions are frequently made. Thank you.



                                                     Circuit Court of Jackson County




           Case 4:20-cv-00916-HFS Document 1-2 Filed 11/16/20 Page 29 of 29
                                                                                                   6/2020
